Citation Nr: 0632449	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for stomach and 
abdominal pain, to include as a chronic disability resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for a sleep condition, 
to include as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for loss of memory and 
concentration, to include as a chronic disability resulting 
from an undiagnosed illness.

5.  Entitlement to service connection for a chronic 
disability manifested by an irregular magnetic resonance 
imaging (MRI) scan of the brain, to include as a chronic 
disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for a chronic 
disability manifested by a positive micoplasma test, to 
include as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1986 to October 1993; 
she reportedly had service in Southwest Asia from July 1, 
1991 to July 31, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee, which denied service connection for the 
claimed disabilities.

The issues of entitlement to service connection for migraine 
headaches and entitlement to service connection for a chronic 
disability manifested by an irregular MRI scan of the brain, 
to include as a chronic disability resulting from an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 



FINDINGS OF FACT

1.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving her stomach and abdomen; 
stomach and abdominal symptoms are not related to her 
service.

2.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving sleep disturbances; sleep 
disorder symptoms are not related to her service.
  
3.  The appellant does not have an undiagnosed disability 
manifested by symptoms involving loss of memory and 
concentration; symptoms of memory loss and loss of 
concentration are not related to her service.

4.  The appellant does not have an undiagnosed disability 
manifested by a positive micoplasma test; symptoms manifested 
by a positive micoplasma test are not related to her service.
  

CONCLUSIONS OF LAW

1.  A disability manifested by signs or symptoms involving 
the stomach and abdomen was not incurred in or aggravated by 
the appellant's active military service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

2.  A disability manifested by signs or symptoms involving 
sleep disturbances was not incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).
  
3.  A disability manifested by signs or symptoms involving 
loss of memory and concentration was not incurred in or 
aggravated by the appellant's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).
  
4.  A disability manifested by a positive micoplasma test was 
not incurred in or aggravated by the appellant's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Save for the claim of entitlement to service connection for 
migraine headaches, the issues on appeal are being claimed to 
include as chronic disabilities resulting from an undiagnosed 
illness.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Here, the appellant's DD Form 214 notes that she served from 
August 2, 1990 to October 31, 1993 in support of Operation 
Desert Shield/Storm.  However, it shows that she only had six 
months and nine days of foreign service.  Nonetheless, the DD 
Form 214 reflects that she received the Southwest Asia 
Service Medal.  

The appellant is currently service-connected for status-post 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
with history of endometriosis, currently rated as 50 percent 
disabling, and for chronic fatigue due to an undiagnosed 
illness, currently rated as 20 percent disabling.   

The relevant medical evidence includes an undated service 
medical record which noted that the appellant complained of a 
congested chest and headache.  The assessment was bronchitis.  
A January 1987 service medical record noted that the 
appellant complained of trauma to the forehead.  It was also 
noted that she complained of headache.  The assessment was 
contusion of the right temporal region.  On a February 1987 
Chronological Record of Medical Care the appellant stated 
that she did not have a history of migraine headaches.     

A September 1989 service medical record noted that the 
appellant complained of left lower quadrant pain since May.  
The assessment was rule out ovarian cyst.  Another service 
medical record, dated later that month, listed an assessment 
of ovarian cysts.  Subsequent service medical records 
diagnose endometriosis.    

A June 1992 service medical record stated that the appellant 
had no thought disorder, speech problems, or memory deficits.  

As for the post-service medical evidence, a February 1994 VA 
general medical examination report stated that the appellant 
complained of pain in the abdomen on and off.  It was noted 
that the appellant had a vague abdominal pain on the right 
side, lower abdomen.  The diagnosis was history of 
endometriosis.  The report stated that the appellant's memory 
was normal.  

A March 1997 VA hospital summary report listed a diagnosis of 
recurrent endometriosis and shows that the appellant had a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  Other VA records from 1997 show that the 
appellant complained of pain in the lower left inguinal 
region.  A November 1997 VA progress note listed an 
impression of abdominal pain, most likely endometriosis.  A 
December 1997 VA report of abdominal X-rays stated that there 
was no evidence of bowel obstruction or perforation.  

A March 1998 VA medical record noted that the appellant 
reported that she slept okay and that there was no trouble 
falling asleep and no early morning wakening.  

An August 1998 sigmoidoscopy report listed an impression of 
normal sigmoidoscopy to 30cm.        

A March 1999 VA progress note stated that the appellant 
complained of headaches one to two times per week that were 
"unresponsive to prophylactic amitriptyline and compazine."  
The assessment was headaches, atypical for migraines, and 
more likely related to muscular tension in the neck.  An 
October 1999 VA progress note reported that the appellant was 
having headaches two to three times per week.  The assessment 
was headaches, but the examiner stated that it was unclear 
whether they were vascular or musculoskeletal.  

A February 2000 VA progress note listed impressions of memory 
loss and also "+ PCR mycoplasma blood."  

A March 2001 VA genitourinary examination report noted that 
the appellant had a positive PCR for mycoplasma, but stated 
that her ANA, rheumatoid factor, and thyroid profile were all 
normal.  The examiner stated that he was totally unfamiliar 
with this mycoplasma.  He stated that he could not say 
"without a shadow of a doubt that she was not exposed to 
something in the Gulf War."  

A March 2001 VA neurological disorders examination report 
noted that the appellant reported that she started 
experiencing migraines while in service.  She reported that 
they previously occurred daily, but that they were now under 
quite good control; it was indicated that she was being 
treated with Topamax.  She reported that she was currently 
having up to two migraines a month and seldom has a headache.  
The impression was migraine headaches under good control.  It 
was stated that the possible diagnosis of multiple sclerosis 
would have to be considered, otherwise the examiner suspected 
that the constellation of fatigue, memory difficulty, 
difficulty concentrating, and perhaps even her headaches, may 
reflect an underlying depression.         

In the March 2001 VA neurological disorders examination 
report, it was noted that the appellant had an MRI of the 
brain performed on December 6, 1999, which revealed a small 
linear infarction in the right frontal lobe at the axial 
level of the centrum semiovale, well anterior to the 
precentral gyrus.  A review of the MRI report reveals that 
there were no other central nervous system abnormalities.  
 
A March 2001 VA mental disorders examination report stated 
that personality assessment inventory revealed a valid 
profile with mild elevations of somatic complaints and 
physiological symptoms of depression such as insomnia, mild 
confusion, and involvement of risk taking behavior.  It was 
stated that the suggested diagnosis of this test for Axis I 
was dysthymic disorder and that these results were generally 
consistent with the clinical impression.  

A May 2001 VA report of an MRI of the brain stated that, 
compared to the December 1999 report, there was no change in 
the findings.      

A July 2001 VA progress note stated that the appellant 
reported frequently getting lost on the way to familiar 
places and forgetting to pick-up her daughter at nursery 
school.  The assessment was cognitive impairment of unclear 
etiology.  

An August 2001 VA EEG report stated that it was a normal 
awake, drowsy, and sleep study.  

An April 2002 VA interim progress note stated that multiple 
sclerosis was not the cause of the appellant's symptoms and 
that her symptoms remain undiagnosed.  An October 2002 VA 
neurological disorders examination report also stated that 
the appellant did not have multiple sclerosis.  

A July 2003 VA mental disorders examination report listed an 
Axis I diagnosis of dysthymic disorder.  It was also stated 
to rule out undifferentiated somatoform disorder, conversion 
disorder, cognitive disorder, post-concussional disorder, and 
to rule out narcolepsy versus another sleep disorder.  

A September 2003 VA psychiatric examination report stated 
that test results indicated that the appellant may have 
exaggerated her memory impairment and possibly embellished 
other cognitive deficits as well.  The examiner stated that, 
although it could not be confirmed unequivocally that the 
appellant attempted to portray herself as more impaired than 
she actually was, it could not be ruled out either.  
Therefore, she stated that no clinical diagnoses of the 
appellant's neurocognitive functioning could be made with any 
degree of certainty because memory-deficit exaggeration 
compromised her test data rendering it essentially useless.  
The Axis I diagnosis was somatization disorder, and it was 
stated to rule out conversion disorder and undifferentiated 
somatoform disorder.   

A September 2003 VA medical record listed an assessment of 
chronic headaches, probably a migraine.  It was stated that 
the appellant probably satisfied the criteria with the 
severity, the phonophobia, and the nausea.  

A September 2003 private medical report of a polysomnographic 
evaluation concluded that the appellant had significant REM-
related obstructive sleep apnea associated with sleep 
fragmentation and significant oxygen "desaturations" to a low 
of 87%.  It was stated that the degree of obstructive sleep 
apnea observed in the study was sometimes associated with 
significant daytime fatigue and sleepiness.  

A November 2003 VA medical record listed an assessment of 
ongoing, severe daily headaches and migraines with 
significant pain level.  

An April 2005 VA neurology examination report from Dr. 
Propper noted that the appellant's claims folder was not 
available, but the examiner, who conducted the July 2003 VA 
mental disorders examination, stated that the appellant's 
electronic medical record was reviewed.  He noted that an 
August 2001 EEG report stated that it was a normal awake, 
drowsy, and sleep EEG, but that a November 2003 EEG report 
stated that that study was considered abnormal because of the 
presence of occasional epileptiform activities originating 
from the right temporal region.  The examiner also stated 
that a January 2004 report of an MRI of the brain stated that 
the MRI demonstrated evidence of a Chiari malformation.  It 
also showed a focus of T2 hyperintensity in the white matter 
of the right frontal lobe in a periventricular location.  The 
examiner noted that the appellant reported that her headaches 
began while in service and stated, "thus, I would think they 
would be considered service-connected."  He stated that he 
could not ascribe her memory complaints to any specific 
neurological illness and that the "only clue in that 
direction is the EEG result which suggests a temporal lobe 
abnormality."     

An April 20, 2005 VA psychiatry report from the same examiner 
stated that he did receive the appellant's claims folder.  A 
May 23, 2005 VA examination report by the examiner stated 
that the report was based exclusively upon a review of the 
records.  The Axis I diagnosis was somatoform disorder, not 
otherwise specified.  The examiner stated that he provided 
this final diagnosis because the appellant's complaints had 
to do with multiple physical symptoms suggesting medical 
conditions, but for which no specific etiology was 
identifiable.  He stated that is was "at least as likely as 
not" that the veteran's claimed stomach and abdominal pain, 
sleep symptoms, loss of memory and concentration, and 
headaches are the result of a psychiatric disorder and also 
that it was not at least as likely as not that the claimed 
symptoms are manifestations of the veteran's service-
connected fatigue.  In this regard, the examiner stated that 
it was likely that the veteran's complaints of fatigue were 
manifestations of her somatoform disorder, not otherwise 
specified.  He then stated that it was not at least as likely 
as not that the veteran's claimed symptoms manifested by an 
irregular MRI scan of the brain and symptoms manifested by a 
positive micoplasma test are the result of a psychiatric 
disorder.       

A May 2005 VA neurology examination report stated that the 
appellants' claims folder was not available, but that her 
electronic medical file had been reviewed.  The examiner 
stated that the appellant continued to have headaches, some 
of which had migrainous features.  The examiner remarked that 
the appellant reported that her headaches began in service 
and then stated, "thus, I would think they would be 
considered service-connected."  It was also noted that she 
had a Chiari malformation that had been surgically corrected 
and that those symptoms, particularly sensory complaints and 
balance complaints, had resolved.  It was stated that the 
appellant denied symptoms of depression.  The examiner stated 
that he could not ascribe the appellant's memory complaints 
to any specific neurological illness and that the only clue 
in that direction was the EEG result that suggested a 
temporal lobe abnormality.  

A January 2006 VA examination report stated that the 
appellant participated in a clinical interview and that the 
claims folder was reviewed, as were her electronic progress 
notes.  The examiner stated that the appellant denied 
significant emotional problems, but the appellant reported 
sleeping eight hours per night.  In this regard, the examiner 
stated, "I think that one cannot conclude that roughly 8 
hours of sleep nightly constitutes a sleep disorder."  She 
also reported memory problems, but the examiner stated that 
he did not find credible evidence of actual cognitive 
impairment.  He stated that her symptoms were highly 
inconsistent in that she seemed cognitively intact during the 
interview despite reporting that she was not.  The examiner 
stated that it was "more likely than not that her memory and 
concentration problems have a psychiatric origin."  With 
regard to the appellant's stomach complaints, the examiner 
stated, "I think it is at least as likely as not that the 
veteran's stomach disorder has a psychiatric origin."  He 
stated that this opinion was based on the fact that there was 
apparently an absence of medical evidence to explain her 
symptoms and that the appellant clearly appeared to have a 
somatic style, "which is to say she is strongly inclined 
toward expressing psychological symptoms through physical 
symptoms and complaints."  The examiner also stated that he 
thought it was "at least as likely as not that the veteran's 
difficulties with headaches has a psychiatric origin."  It 
was reiterated that the neurologic reasons for her migraines 
was unclear and that she had a clear tendency to express 
psychological difficulties through physical symptoms.  The 
examiner stated that he thought it was less likely than not 
that the appellant's symptoms manifested by an irregular MRI 
and by a positive micoplasma test are psychiatric in origin, 
as they were objective in nature.  The examiner stated that 
he thought that the appellant's aforementioned psychiatric 
symptoms "are more plausibly accounted for by a diagnosis of 
Somatoform Disorder than by chronic fatigue."  It was stated 
further, "[t]he idea that the aforementioned difficulties 
are a consequence of chronic fatigue as opposed to Somatoform 
Disorder is less likely than not."  An Axis I diagnosis of 
Somatoform Disorder, not otherwise specified, was rendered.      

				A.  Stomach/Abdominal Pain

Service medical records show that the appellant complained of 
left lower quadrant pain in September 1989 and that the 
assessment was rule out ovarian cyst.  A subsequent service 
medical record did list an assessment of ovarian cysts and 
other service medical records diagnosed endometriosis.  The 
Board reiterates that the appellant is service-connected for 
status-post abdominal hysterectomy and bilateral salpingo-
oophorectomy with history of endometriosis.  

The May 23, 2005 VA examination report stated that it was at 
least as likely as not that the appellant's claimed stomach 
and abdominal pain was the result of a psychiatric disorder.  
Moreover, the January 2006 VA examination report also stated 
that it was at least as likely as not that the appellant's 
stomach complaints had a psychiatric origin.  The report 
listed an Axis I diagnosis of somatoform disorder, not 
otherwise specified, as did the May 23, 2005 VA examination 
report.  It was stated in both of these examination reports 
that the appellant's claims folder had been reviewed.  

The Board stresses that the appellant is neither service-
connected for a psychiatric disorder nor does she have such a 
claim for service connection currently on appeal.  
Additionally, there is no competent medical opinion of record 
relating the appellant's symptoms to service.  With regard to 
the application of 38 C.F.R. § 3.317, there is no competent 
evidence that the appellant's symptoms are related to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  Again, the May 23, 2005 and January 
2006 VA examination reports stated that it was at least as 
likely as not that the appellant's claimed stomach/abdominal 
pain was the result of a psychiatric disorder and she has 
been diagnosed as having somatoform disorder, not otherwise 
specified.  She therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
stomach and abdominal pain must be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

			                 B.  Sleep Disorder

Service medical records are negative as to any treatment for, 
or diagnosis of, a sleep disorder.  As for the post-service 
medical evidence, a September 2003 report stated that the 
appellant had significant REM-related obstructive sleep 
apnea.  However, there is no competent medical opinion 
relating a sleep disorder to the appellant's service.  
Indeed, the May 23, 2005 VA examination report stated that it 
was at least as likely as not that the appellant's claimed 
sleep symptoms were the result of a psychiatric disorder.  
Most recently, the January 2006 VA examination report noted 
that the appellant reported sleeping eight hours per night.  
In this regard, the examiner stated, "I think that one 
cannot conclude that roughly 8 hours of sleep nightly 
constitutes a sleep disorder."  Thus, the most recent 
examination report does state that the appellant does not 
have a sleep disorder.  The veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Degmetich v. Brown, 
104 F.3d 1328, 1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Alternatively, assuming arguendo that the appellant does have 
a current sleep disorder, the May 23, 2005 VA examination 
report stated that it was at least as likely as not that the 
appellant's claimed sleep symptoms were the result of a 
psychiatric disorder.           

The Board reiterates that the appellant is neither service-
connected for a psychiatric disorder nor does she have such a 
claim for service connection currently on appeal.  
Additionally, there is no competent medical opinion of record 
relating the appellant's claimed symptoms to service.  With 
regard to the application of 38 C.F.R. § 3.317, there is no 
competent evidence that the appellant's symptoms are related 
to an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  Again, the May 23, 2005 VA examination 
report stated that it was at least as likely as not that the 
appellant's claimed sleep symptoms were the result of a 
psychiatric disorder and diagnosed her as having somatoform 
disorder, not otherwise specified.  She therefore is not 
shown to have a "qualifying chronic disability" involving the 
claimed symptom.  See 38 C.F.R. § 3.317(a)(2)(i).   
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for a sleep disorder must 
be denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



			    C. Loss of Memory/Concentration

Service medical records are negative for any treatment for 
loss of memory of concentration.  As for the post-service 
medical evidence, treatment records show that the appellant 
complained of memory loss.  However, the September 2003 VA 
psychiatric examination report stated that the appellant may 
have exaggerated her memory impairment.  The examiner who 
conducted the March 2001 VA neurological disorders 
examination stated in the report that he suspected that the 
appellant's claimed memory and concentration difficulties may 
reflect an underlying depression and in the May 23, 2005 VA 
examination report it was stated that it was at least as 
likely as not that the appellant's loss of memory and 
concentration was the result of a psychiatric disorder.  The 
examiner who conducted the January 2006 VA examination report 
stated that, despite the appellant reporting memory problems, 
he did not find credible evidence of actual cognitive 
impairment.  He then stated that it was more likely than not 
that her memory and concentration problems had a psychiatric 
origin.  Again, somatoform disorder, not otherwise specified, 
was diagnosed.  

There is no objective medical evidence relating memory or 
concentration problems to the appellant's service.  Indeed, 
the most recent medical evidence of record relates such 
problems to a psychiatric disorder.  Again, the appellant is 
neither service-connected for a psychiatric disorder nor does 
she have such a claim for service connection currently on 
appeal.  With regard to the application of 38 C.F.R. § 3.317, 
there is no competent evidence that the appellant's symptoms 
are related to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  The January 2006 
VA examination report stated that it was more likely than not 
that the appellant's memory and concentration problems were 
of a psychiatric origin.  She therefore is not shown to have 
a "qualifying chronic disability" involving the claimed 
symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the appellant's claim of entitlement to service 
connection for loss of memory and concentration must be 
denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

			           D. Positive Micoplasma Test

The examiner who conducted the January 2006 VA examination 
stated in the report that he thought it was less likely than 
not that the appellant's symptoms manifested by a positive 
micoplasma test were psychiatric in origin, as they were 
objective in nature.  It was stated in the May 23, 2005 
examination report that it was not at least as likely as not 
that the claimed symptoms manifested by a positive micoplasma 
test were manifestations of the appellant's service-connected 
chronic fatigue.  Service medical records are negative for a 
positive micoplasma test and there is no competent medical 
opinion of record relating any claimed symptoms manifested by 
a positive micoplasma test to the appellant's service.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117; see also 38 C.F.R. § 
3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).

In this case, the evidence does not show that the appellant 
has objectively exhibited symptoms manifested by a positive 
micoplasma test that are manifestations of an undiagnosed 
illness.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the appellant's 
claim of entitlement to service connection for a chronic 
disability manifested by a positive micoplasma test must be 
denied on any basis.

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


				        II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2002 VCAA letter 
informed the appellant of what the evidence needed to show in 
order to establish entitlement to service connection and an 
April 2001 letter informed the appellant of what the evidence 
needed to show in order to establish entitlement to service 


connection for an undiagnosed illness.  The April 2002 letter 
also informed the appellant of VA's duty to assist her in 
obtaining evidence for her claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the April 2002 VCAA notice letter 
requested that the appellant tell VA about any additional 
information or evidence she wanted VA to try to get for her 
and also to send any evidence needed as soon as possible.  In 
this regard, the appellant was directed where to send the 
information describing the additional evidence, or the 
evidence itself.  Therefore, the Board finds that there has 
been substantial compliance with this "fourth element."       

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  After the April 2002 VCAA 
letter was sent to the appellant the claims were 
readjudicated by the AOJ in the March 2003 statement of the 
case.  

A remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).   VA has satisfied 
its duties to notify and to assist the veteran and further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for stomach and abdominal pain, to include 
as a chronic disability resulting from an undiagnosed 
illness, is denied.  

Service connection for a sleep condition, to include as a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

Service connection for loss of memory and concentration, to 
include as a chronic disability resulting from an undiagnosed 
illness, is denied.  

Service connection for a chronic disability manifested by a 
positive micoplasma test, to include as a chronic disability 
resulting from an undiagnosed illness, is denied.  


REMAND

The Board has determined that the appellant should be 
afforded a VA neurological examination with regard to the 
issues of entitlement to service connection for migraine 
headaches and entitlement to service connection for a chronic 
disability manifested by an irregular MRI scan of the brain, 
to include as a chronic disability resulting from an 
undiagnosed illness.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA 
neurological examination regarding the 
issues of entitlement to service 
connection for migraine headaches and 
entitlement to service connection for a 
chronic disability manifested by an 
irregular MRI scan of the brain, to 
include as a chronic disability resulting 
from an undiagnosed illness.  The 
examiner is to render opinions as to 
whether it is at least as likely as not 
(50 percent probability or more) that 1) 
the appellant's migraine headaches are 
related to her military service and, 2) 
the appellant's claim of a chronic 
disability manifested by an irregular MRI 
scan of the brain is related to her 
military service.  The examiner is to 
specifically comment on the appellant's 
in-service complaints of headaches, such 
as noted in a January 1987 service 
medical record, and state whether these 
complaints represent the onset of a 
chronic disability.  The examiner is also 
to comment on whether the appellant's 
trauma to the forehead reported in the 
January 1987 service medical record 
caused the irregular post-service MRI of 
the brain.  Additionally, with regard to 
the appellant's claim for service 
connection for a chronic disability 
manifested by an irregular MRI scan of 
the brain, the examiner is to state 
whether any of the appellant's symptoms 
are attributable to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the appellant and her 
representative are to be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed to respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


